United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        August 18, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                              No. 04-60237
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ISMAEL VASQUEZ-FONSECA,
                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 1:03-CR-113-1
                      --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Ismael Vasquez-Fonseca appeals from his guilty-plea

conviction of illegally reentering the United States after having

been deported and after having been convicted of an “aggravated

felony,” a violation of 8 U.S.C. § 1326.    Vasquez contends that

the district court erred by denying his motion to suppress

evidence of his deportation and to dismiss the indictment.           He

argues that his 1996 deportation proceeding violated the Due

Process Clause because the immigration judge erroneously failed


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 04-60237
                                -2-

to inform him that he was eligible for discretionary relief from

deportation under former § 212(c) of the Immigration and

Nationality Act (“INA”).   Vasquez concedes that his contention is

foreclosed by this court’s case law, but he raises the claim to

preserve it for further review.

     An immigration judge’s error in failing to inform an alien

of eligibility for forms of discretionary relief under the INA

does not violate the alien’s right to due process.    United States

v. Lopez-Ortiz, 313 F.3d 225, 230-31 (5th Cir. 2002), cert.

denied, 537 U.S. 1135 (2003).    The district court did not err by

denying Vasquez’ motion to suppress evidence of his deportation

and to dismiss his indictment.

     AFFIRMED.